UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6840



JOHN RICHARD WIATROWSKI,

                                              Plaintiff - Appellee,

          versus


COMMISSIONER OF CORRECTION; ALEXANDER FRANCIS,
Warden; DISABILITY RIGHTS SECTION, Civil
Rights Division, U.S. Department of Justice,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-162-AW)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Richard Wiatrowski, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Richard Wiatrowski appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Wiatrowski v. Commissioner of Correc-

tion, No. CA-00-162-AW (D. Md. June 7, 2000).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2